Citation Nr: 0841896	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-26 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.  

2.  Whether a notice of disagreement (NOD) with the effective 
date assigned for the grant of service connection for 
bilateral hearing loss was timely filed.  

3.  Entitlement to an effective date earlier than August 8, 
2003 for the grant of service connection for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to 
February 1947 and from November 1950 to August 1952.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from December 2003 and December 2005 decisions.  In the 
December 2003 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
bilateral hearing loss, effective August 8, 2003.  In 
February 2004, the veteran filed a notice of disagreement 
(NOD) with the initial rating assigned.  In March 2004, he 
filed a NOD with the effective date assigned for the grant of 
service connection.  In an October 2004 statement, the 
veteran stated that he wished to withdraw his NOD; however, 
he did not indicate which NOD he was withdrawing.  In April 
2005, the veteran again filed a NOD with the effective date 
assigned for the grant of service connection.  In the 
December 2005 decision, the RO found that the April 2005 NOD 
was not timely filed.  

In a December 2006 rating decision, the RO continued the 10 
percent rating for bilateral hearing loss.  The veteran filed 
a NOD with this rating decision in February 2007.  A 
statement of the case (SOC) regarding the issue of a rating 
in excess of 10 percent for bilateral hearing loss was issued 
in April 2007, and the veteran filed a substantive appeal 
regarding that issue (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in July 2007.  

A SOC addressing the timeliness of the April 2005 NOD was 
issued in July 2007, and the veteran filed a substantive 
appeal as to that issue (via a VA Form 9) in August 2007.  

In June 2007, the veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.  In October 2008, the veteran testified 
during a videoconference hearing before the undersigned 
Veterans Law Judge; a transcript of that hearing is also of 
record.  

In November 2008, the undersigned granted the motion of the 
veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).

The Board's decision finding that a NOD with the effective 
date assigned for the grant of service connection for 
bilateral hearing loss was timely filed and not subsequently 
withdrawn is set forth below.  Because the veteran has 
disagreed with the initial rating assigned following the 
grant of service connection for bilateral hearing loss, the 
Board has characterized this issue on appeal in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

.  The remand following the order addresses the claim for an 
initial rating in excess of 10 percent for bilateral hearing 
loss; the remand also addresses the claim for an effective 
date earlier than August 8, 2003 for the grant of service 
connection for bilateral hearing loss-for which the veteran 
has completed the first of two actions required to place this 
matter in appellate status.  These matters are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to address 
the jurisdictional matter addressed herein has been 
accomplished.

2.  In the December 2003 rating decision, the RO granted 
service connection and assigned an initial 10 percent rating 
for bilateral hearing loss, effective August 8, 2003.  

3. In February 2004, the veteran filed a notice of 
disagreement (NOD) with the initial rating assigned for 
bilateral hearing loss; in March 2004, he filed a NOD with 
the effective date assigned for the grant of service 
connection.  

4.  In an October 2004 statement, the veteran stated that he 
wished to withdraw his NOD; however, he did not indicate 
which of the two pending NODs he was withdrawing.  


CONCLUSION OF LAW

A timely-filed NOD was with the effective date assigned for 
the grant of service connection for bilateral hearing loss 
was not withdrawn, and, thus, remains pending.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.204, 20.302 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the issue of 
whether a NOD with the effective date assigned for the grant 
of service connection for bilateral hearing loss was timely 
filed, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.  



II.  Analysis

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result constitutes a 
notice of disagreement.  While special wording is not 
required, the notice of disagreement must be in terms which 
can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.201 (2008). 
 
Except in the case of simultaneously contested claims, a 
claimant, or his or her representative must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination becomes final. The date of mailing the 
letter of notification of the determination is presumed to be 
the same as that letter for purposes of determining whether 
an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302. 

The record reflects that the veteran was notified of the 
December 2003 rating decision by letter in December 2003.  In 
a statement received in February 2004, the veteran expressed 
disagreement with the initial rating assigned for bilateral 
hearing loss.  The veteran added that he would request a 
hearing at a later date, when he had compiled all the facts 
to support his disagreement.  In a statement received in 
March 2004, the veteran expressed disagreement with the 
effective date assigned for the grant of service connection.  
In the March 2004 NOD, he requested a discussion with a DRO.  
An October 2004 letter notified the veteran that a DRO 
conference was scheduled for October 26, 2004.  There is no 
informal conference report of record, however, in a statement 
received on October 26, 2004 the veteran stated, "As a 
result of the informal conference, I wish to withdraw my 
Notice of Disagreement."    

Under 38 C.F.R. § 20.204, an appellant, or an appellant's 
authorized representative, may withdraw an appeal.  An appeal 
may be withdrawn as to any or all issues involved in the 
appeal.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  They must include the name of the veteran, the name 
of the claimant or appellant if other than the veteran, the 
applicable Department of Veterans Affairs file number, and a 
statement that the appeal is withdrawn.  If the appeal 
involves multiple issues, the withdrawal must specify that 
the appeal is withdrawn in its entirety, or list the issue(s) 
withdrawn from the appeal.  38 C.F.R. § 20.204(b).  

Withdrawal of an appeal will be deemed a withdrawal of the 
Notice of Disagreement and, if filed, the Substantive Appeal, 
as to all issues to which the withdrawal applies.  38 C.F.R. 
§ 20.204.  

The veteran has consistently asserted that he did not 
withdraw his appeal on the date of the October 2004 DRO 
conference.  In any event, at the time of the October 2004 
conference, the veteran had two pending NODs, the NOD with 
regard to the initial rating assigned for bilateral hearing 
loss, and the NOD with regard to the effective date of the 
grant of service connection.  Because the October 2004 
statement did not specify which NOD he was withdrawing, the 
veteran did not effectively withdraw his NOD with regard to 
either issue. See 38 C.F.R. § 20.204(b).  

As such, the timely filed March 2004 NOD remains pending.  


ORDER

As a NOD was timely filed with the effective date assigned 
for the grant of service connection for bilateral hearing 
loss, to this limited extent, the appeal is granted.  


REMAND

Regarding the claim for an earlier effective date for the 
grant of service connection for bilateral hearing loss, as 
discussed above, the veteran's timely filed March 2004 NOD 
remains pending.    

By filing a NOD with the December 2003 RO decision, the 
veteran initiated appellate review of the issues decided 
therein.  The next step in the appellate process is for the 
RO to issue to the veteran an SOC.  See 38 C.F.R. § 19.29 
(2008); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
However, the veteran has not been furnished a SOC on the 
matter of an effective date earlier than August 8, 2003 for 
the grant of service connection for bilateral hearing loss.  
Consequently, this matter must be remanded to the RO for the 
issuance of an SOC.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2008).

Because a finding of entitlement to an earlier effective date 
would impact the time period under consideration for an 
initial rating in excess of 10 percent for bilateral hearing 
loss, the Board finds that the earlier effective date claim 
is inextricably intertwined with the claim for an initial 
rating in excess of 10 percent for bilateral hearing loss.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski¸ 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue).  Hence, it follows that any Board action 
on the issue of entitlement to an initial rating in excess of 
10 percent for bilateral hearing loss would, at this 
juncture, be premature.   

While the claim for an initial rating in excess of 10 percent 
for bilateral hearing loss is on remand, the RO should obtain 
and associate with the claims file all outstanding VA medical 
records.  The claims file currently includes outpatient 
treatment records from the Boston VA Medical Center (VAMC), 
dated from July 2003 to August 2006 and the Providence VAMC, 
dated from February 2003 to October 2006.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent treatment records from the aforementioned 
facilities following the current procedures prescribed in 38 
C.F.R. § 3.159 as regards requests for records from Federal 
facilities.   

The Board also notes that the medical evidence of record 
includes the report of a private audiometric evaluation 
performed in September 2004 that shows a graphical display of 
audiogram test results that have not been converted to an 
appropriate numerical form.  Accordingly, this evidence 
requires translation by a certified specialist.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995).  This should be accomplished 
on remand.  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
for which an appeal has been timely perfected.   The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for the veteran to undergo 
further VA examination, if appropriate) prior to adjudicating 
the claim(s) on appeal.  The RO's adjudication of the claim 
for a higher rating for bilateral hearing loss should include 
consideration of whether "staged rating" (assignment of 
different ratings for different periods of time, based on the 
facts found), pursuant to Fenderson, is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must furnish to the veteran 
and his representative a SOC on the 
matter of an effective date earlier than 
August 8, 2003 for the grant of service 
connection for bilateral hearing loss, 
along with a VA Form 9, and afford them 
the appropriate opportunity to file a 
substantive appeal perfecting an appeal 
on that issue.  

The veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status-here, the claim for an 
effective date earlier than August 8, 
2003 for the grant of service connection 
for bilateral hearing loss -a timely 
appeal must be perfected within 60 days 
of the issuance of the SOC.

2.  The RO should obtain all records of 
evaluation and/or treatment for bilateral 
hearing loss from the Boston VAMC (since 
August 2006), and the Providence VAMC 
(since October 2006).  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should have a certified 
specialist translate any graphical 
displays of private audiogram test 
results that have not been converted to 
an appropriate numerical form, in 
particular, the private audiometric 
evaluation performed in September 2004.  

4.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim(s) on appeal that is not currently 
of record.  

The RO should also clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include arranging for the veteran to 
undergo further VA examination, if 
appropriate), the RO should readjudicate 
the claim(s) on appeal in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claim for a 
higher rating for bilateral hearing loss 
should include consideration of whether 
"staged rating" pursuant to Fenderson 
(cited to above), is warranted

8.  If any benefit(s) sought on appeal 
remain(s) denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  The RO is also reminded that 
this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


